Citation Nr: 0608282	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  98-07 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for service-connected 
antral gastritis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from November 1975 until 
January 1984 and from March 1985 until April 1986.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

It is observed that this matter was previously before the 
Board in December 2000.  At that time, it was noted that the 
veteran had requested a hearing at the RO before a Veterans 
Law Judge in his May 1998 substantive appeal.  In a written 
statement dated in September 1998, the veteran amended the 
request by asking instead for a hearing before a RO hearing 
officer.  Per his request, a hearing was scheduled.  A May 
18, 1999, memorandum from the Hearing Officer associated with 
the claims file states that the veteran canceled the hearing.  

The Board in December 2000 found that there was a reasonable 
question as to whether the veteran's decision to cancel the 
hearing on the rating increase issue was fully informed.  On 
that basis, the matter was remanded and the RO was instructed 
to seek clarification from the veteran as to his intent 
regarding a hearing on the gastritis evaluation claim.  
However, upon further review of the claims folder, the Board 
finds that the record is clear as to the veteran's intent 
regarding a hearing.  As such, no further development is 
required on this point.


FINDING OF FACT

The objective evidence of record reveals that the veteran's 
antral gastritis is manifested by frequent abdominal pain 
with associated nausea and vomiting, without evidence of 
erosions or ulcerations. 


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for antral gastritis have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.114, Diagnostic Code 7307 (as in effect prior to, 
and from July 2, 2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of April 2003, May 2003 and July 2004 letters from the agency 
of original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim(s) and of his and VA's respective 
duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, an August 2005 
Supplemental Statement of the Case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, the veteran's 
statements in support of his appeal are affiliated with the 
claims folder.  The Board has carefully reviewed such  
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

At the outset, it is noted that the Board has reviewed all of 
the evidence in the veteran's claims file, with an emphasis 
on the medical evidence for the rating periods on appeal.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to each claim.  

Disabilities of the digestive system are evaluated pursuant 
to 38 C.F.R. § 4.114.  It is noted that changes to 38 C.F.R. 
§ 4.114 were made effective July 2, 2001, during the pendency 
of the veteran's appeal.  However, Diagnostic Code 7307, at 
issue here, was unaltered.  Moreover, the substantive changes 
to 38 C.F.R. § 4.114 involved the diagnostic criteria for 
cirrhosis of the liver and hepatitis, neither of which has 
any practical impact on the current appeal.  In any event, 
the Board will, as appropriate, consider the old and new 
version of the criteria in evaluating the claim.  

The veteran's antral gastritis may be rated pursuant to 
Diagnostic Code 7307.  Under that Diagnostic Code, both prior 
to and from July 2, 2001, a 10 percent evaluation is 
warranted for chronic hypertrophic gastritis with small 
nodular lesions and symptoms.  In order to achieve the next-
higher 30 percent rating, the evidence must demonstrate 
chronic hypertrophic gastritis with multiple small eroded or 
ulcerated areas, and symptoms.  

The Board has reviewed the evidence of record and finds that, 
throughout the rating period on appeal, the veteran's 
disability picture is consistent with a 10 percent evaluation 
under Diagnostic Code 7307 and that a higher rating is not 
warranted.  In reaching this conclusion, the Board does 
acknowledge persistent complaints of abdominal symptoms 
including pain, poor appetite, nausea and vomiting.  The 
veteran was hospitalized for such complaints on many 
occasions, including admissions in October 1996 at Mercy 
Medical Center, at Miami Valley Hospital in October 1997, and 
at Good Samaritan Hospital in October 2001.  He also had 
numerous hospitalizations at a VA facility from 1997 through 
2004.  

The evidence of record indicates that the veteran 
consistently raised complaints of pain upon palpation of the 
abdomen.  However, while acknowledging such pain, and the 
accompanying nausea and vomiting, the Board finds that such 
symptoms have been appropriately reflected in the 10 percent 
evaluation in effect throughout the rating period on appeal.  
His disability picture is not found to be more closely 
approximated by the next-higher 30 percent rating.  Indeed, 
there is no showing that the veteran's gastritis is 
associated with multiple small eroded or ulcerated areas.  To 
the contrary, a May 1997 VA medical certificate indicated 
that an abdominal series was negative.  Moreover, an 
abdominal series performed in October 1997 at Miami Valley 
Hospital was also negative, demonstrating no abnormal 
calcification or soft tissue mass.  Additional treatment 
records from that October 1997 admission reveal that there 
was no guarding or voluntary guarding of the abdomen and that 
there was no rebound.  While there was voluntary guarding 
noted in VA records associated with a hospitalization in 
March 1998, the remainder of the examination at that time was 
normal.  An esophagogastroduodenoscopy report dated in 1998 
indicated an incomplete impression, but was suggestive of 
chronic pancreatis.  The findings did not indicate erosion or 
ulceration.  In fact, an esophagogastroduodenoscopy performed 
in October 1999 at the Miami Valley Medical Center indicated 
only mild gastritis of the hiatal hernia, with no ulcerations 
or erosions seen.  That study also showed linear and non-
erosive gastritis in the distal body and the antrum.  

The medical records subsequent to the October 1999 
esophagogastroduodenoscopy also fail to indicate any erosions 
or ulcerations associated with the veteran's gastritis.  In 
fact, following a VA gastrointestinal consult in September 
2001, it was concluded that there was no gastrointestinal 
pathology that corresponded with the veteran's pain 
complaints.  Further x-ray and gastric emptying studies in 
2002 failed to reveal evidence of erosion or ulceration.  
Additionally, a January 2003 radiograph of the abdomen was 
essentially normal.  A VA consult offered in January 2003 
noted that antral gastritis would not give rise to such 
chronic upper gastrointestinal symptoms.  He remarked that, 
if it did, the veteran would have already developed a gastric 
ulcer.  Most recently, a CT scan of the abdomen performed in 
conjunction with a May 2004 VA admission revealed a slightly 
dilated duodenum.  Erosion or ulceration were not identified.  

In further concluding that the next-higher 30 percent 
evaluation for the veteran's service-connected gastritis is 
not appropriate, the Board also relies on the December 2002 
VA examination.  At that time, the abdomen was tender to 
palpation but there was no abnormal guarding.  There was some 
resistance on deep palpation, but there was no true guarding 
in that instance either.  There were no masses, tenderness or 
organomegaly on deeper palpation.  Percussion did not reveal 
any percussive note abnormalities, and there were no abnormal 
bruits.  

Based on the evidence as described above, the criteria 
consistent with the next-higher 30 percent rating under 
Diagnostic Code 7307 have not been satisfied.

The Board has also considered whether any alternate 
Diagnostic Codes serve as a basis for an increased rating 
here.  In this regard, Diagnostic Code 7319, concerning 
irritable colon syndrome, has been considered.  That Code 
section, both prior to and as of July 2, 2001, affords a 30 
percent rating for severe irritable bowel syndrome with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal pressure.  

While the veteran's disability picture does involve frequent 
abdominal pain, it is not characterized by diarrhea or 
alternating diarrhea and constipation as required to achieve 
the next-higher 30 percent rating under Diagnostic Code 7319.  
In so finding, the Board does acknowledge that, upon VA 
examination in July 1997, the veteran reported episodes of 
diarrhea and constipation two times per week.  A history of 
alternating diarrhea and constipation was again given upon VA 
admission in September 1998.  However, the veteran denied 
diarrhea in VA treatment records dated in June 1997 and April 
2004.  He also denied diarrhea in an October 1997 
hospitalization record from Miami Valley Hospital.  Finally, 
upon VA examination in December 2002, the veteran reported 
only minimal episodes of diarrhea.  

Based on the foregoing, the veteran's service-connected 
gastritis is found to primarily involve abdominal pain, 
nausea and vomiting.  Diarrhea, or alternating diarrhea and 
constipation are shown on occasion but not with such 
frequency or consistency to warrant a 30 percent evaluation 
under Diagnostic Code 7319.  

The Board has also considered whether any other Diagnostic 
Codes allow for an increased rating.  However, no other 
appropriate Code sections have been identified.  Under 
Diagnostic Code 7301, for rating adhesions of the peritoneum, 
a 30 percent rating requires the disability to be moderately 
severe, with partial obstruction manifested by delayed 
motility of barium meal and less frequent and less prolonged 
episodes of pain than that contemplated in the next higher 
rating of 50 percent which contemplates frequent and 
prolonged episodes.  There has been no demonstration of 
adhesions of the peritoneum associated with the disability at 
issue.  Further, as noted above, there has been no 
demonstration of delayed motility as the disability at issue 
is not characterized by constipation, and the Board finds 
that the evidence establishes that the frequency of episodes 
of pain is no more than moderate.  As there is no evidence of 
any ulcers, Diagnostic Codes 7304-7306 are not for 
application.  As no liver disability has been demonstrated, 
Diagnostic Codes 7311, 7312, 7345, and 7354 (from July 2, 
2001 only) are inapplicable.  As a hernia has not been 
established, 7348-7350 do not apply.  Finally, because the 
January 2003 VA consult clearly states that past diagnoses of 
pancreatitis were erroneous, evaluation under Diagnostic Code 
7347 is not appropriate.  

In conclusion, the evidence of record reflects a disability 
picture commensurate with a 10 percent evaluation for the 
veteran's antral gastritis, and there is no basis for a 
higher rating.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.

ORDER

A rating in excess of 10 percent for antral gastritis is 
denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


